Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

            The preliminary amendment filed on 3/12/2020 has been entered.

Claim Rejection - 35 U.S.C. 112(b)
1.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2.        Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
(1) In claim 1, line 1, it is not clear what “a locknut” is.  Is it in addition to “a locking device” cited at line 2 of the claim?  It is suggested “with a locknut” be deleted.  Clams 2-10 should be amended according.
(2) In claim 1, line 4, the term “movable chute” is misleading and should read --chute--.  As the disclosed invention is understood, the chute does not move.  It is the pushbutton that is movable in the chute.
(3) In claim 1, lines 9-10, the phrase “the locking device adjusts the locking rod by the adjusting device” is incorrect.  The locking device does not adjust the locking rod but the adjusting device does.  It is suggested the phrase be changed to --the locking rod is adjusted by the adjusting device--. 

(5) In claim 2, line 10, “the rear end of the blade corresponsively matched and coupled to the rear end” does not make sense.
(6) In claim 2, line 12, “the top notches” has no antecedent basis.
(7) In claim 3, line 6, “a rear end” is vague.  Is it in addition to the one cited at line 10 of claim 2?
(8) In claim 3, lines 7-8, “the rear end” is vague and indefinite.  Does it refer to the one cited at line 8 of claim 2 or at line 10 of claim 2?
(9) In claim 4, line 7, “a U-shaped closed end side” is vague.  The phrase should read --a U-shaped closed end side thereof--.  
(10) In claim 4, line 14, “a rear end” is vague.  Is it in addition to the one cited at line 15 of claim 2?
(11) In claim 4, line 17, “both sides” is vague and indefinite as it is unclear which sides “both sides” refers.  It is suggested “both sides” be changed to --opposing sides--.
(12) In claim 5, lines 2 and 4, “both sides” is vague and indefinite as it is not clear which sides “both sides” refers.
(13) In claim 7, lines 5 and 12, “movable pushbutton chute” is vague.  Should it refer back to “a movable chute” provided for the movable pushbutton as cited at lines 4-5 of claim 1?     
(14) In claim 8, line 11, “the opening” lacks clear antecedent basis and should read --an opening--.

(16) In claim 8, line 15, “the positioning bump” is vague and definite.  It is suggested the term be changed to --one of the positioning bumps--. 
(17) In claim 8, lines 23-24, “one of the positioning serrated slots” should read --the positioning slot--.  Note line 19 of the claim.
(18) In claim 9, line 3, “an end” should read --one end--.  Note line 5 of the claim calls for “the other end”.
(19) In claim 10, line 7, “a rear and of the locking rod” does not make sense.  It appears “and” should read --end--.

Claim Rejection - 35 U.S.C. 102(a)(1)
1.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.        Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilbert (U.S. Patent No. 4,240,202).  
           Regarding claim 1, Gilbert discloses a utility knife (10) comprising:
           a case (11);
           a blade holder (18); 
           a blade (12);
           a movable pushbutton (19); and

           wherein the case (11) comprises a blade extension/retraction opening (i.e. a slot, see column 1, line 44) formed at a front end (13) thereof and provided for the blade (12) to extend or retract, and a chute (14a, see column 1, lines 62-64) formed on a side of the case (11) and provided for the movable pushbutton (19) to move;
           wherein the blade (12) is correspondingly installed into the case (11) through the blade holder (18), and the blade (12) is controlled by the movable pushbutton (19) to perform an extension or retraction at the blade extension/retraction opening (i.e. the slot, see column 1, line 44); and
          wherein the locking device (27,28) comprises a locking rod (27) and an adjusting device (28), and the locking rod (27) is adjusted by the adjusting device (28) to lock the blade (12, see column 2, lines 49-59). 

Indication of Allowable Subject Matter
1.       Claims 2-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
2.        Claim 2 and its dependent claims 3-6 contain allowable subject matter because none of the prior art of record taken alone or in combination thereof shows or fairly suggests the claimed utility knife comprising, among other things, a bevel (211, see Fig.3) upwardly formed at the bottom of a front section of a blade chute (21) formed on a front side of a blade holder (2), a locking rod (51) installed between the bottom of the blade chute (21) and a blade (3), the locking rod (51) performing an extension/retraction 
3.        Claim 7 and its dependent claims 8-10 contain allowable subject matter because none of the prior art of record taken alone or in combination thereof shows or fairly suggests the claimed utility knife comprising, among other things, a case (1) comprising a left case (16) having an oblique bump (161, see Fig.8) disposed on an inner wall thereof and at a position near a blade extension/retraction opening (11), a locking rod (51, see Fig.8) installed between an inner wall of the left case (16) and a blade (3), the locking rod (51) performing an extension/retraction movement in a direction with respect to the blade extension/retraction opening (11) by the control of an adjusting device (52, see Fig.8), and a front end of the locking rod (51) reducing the gap between the locking rod (51) and the blade (3) by the oblique bump (161) to lock the blade (3) tightly.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724